Citation Nr: 0929452	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  04-10 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1971 to July 1973 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.

This appeal was previously before the Board in October 2006, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review.


FINDING OF FACT

No nexus between the Veteran's active military duty and his 
currently-shown psychiatric disorders has been demonstrated.


CONCLUSION OF LAW

Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

The foregoing notice requirements were satisfied by a 
November 2003 letter.  Additionally, the Veteran was informed 
of the law and regulations governing the assignment of 
disability ratings and effective dates in an October 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board also finds that the duty to assist provisions of 
the VCAA have been met in this case.  All relevant treatment 
records adequately identified by the Veteran have been 
obtained and associated with the claims folder.  Neither he 
nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  In this 
regard, the Board acknowledges that it does not appear that 
the RO made a specific request for the Veteran's service 
mental health records (as opposed to his service treatment 
records generally, which are associated with the claims 
file), as directed by the Board's October 2006 remand.  
However, the Board notes that the primary purpose of that 
directive was to attempt to substantiate the Veteran's 
contention that he was confined in October 1972 as a result 
of a psychiatric condition.  Service personnel records 
obtained as a result of the October 2006 remand reveal that 
the Veteran was imprisoned from October to December 1972 for 
being incapacitated for the proper performance of his duties 
and operating a vehicle in a reckless manner.  There is no 
indication that his confinement during this period was the 
result of a psychiatric condition.  In view of these 
findings, and service treatment records which are entirely 
absent for complaints, treatment or referral for a 
psychiatric condition, the Board finds that the RO 
substantially complied with the Board's October 2006 remand, 
and further efforts to substantiate the Veteran's claims of 
in-service psychiatric treatment are not necessary.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Additionally, the Board acknowledges that the Veteran has not 
been accorded a VA examination pertinent to the claim on 
appeal.  However, as mentioned, service treatment records are 
negative for complaints of, treatment for, or findings of 
psychiatric disorder.  While years after separation from 
service, the Veteran was diagnosed with a variety of 
psychiatric disorders, including anxiety and depression, none 
of these disorders have been associated with the Veteran's 
active military duty.  Thus, a remand to accord the Veteran 
an opportunity to undergo a VA examination that specifically 
addresses the etiology of any currently-shown psychiatric 
disorder is not necessary.  VA's duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  Charles 
v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. 
§ 5103A(a)(2).  See also & McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).

Analysis

The Veteran contends that his currently-shown psychiatric 
condition develop during active military service.

The service treatment records are negative for complaints, 
findings, or referral for a psychiatric condition, with the 
June 1973 separation examination reflecting normal 
psychiatric findings.

The earliest document describing a psychiatric condition is 
an April 2002 private psychologist's report reflecting 
diagnoses of, in pertinent part, major depressive disorder 
and anxiety disorder.  Although this document reflects the 
Veteran's report of in-service psychiatric treatment, it does 
not include a medical opinion specifically linking his major 
depressive disorder and anxiety disorder to military service.  

Subsequent private and VA treatment records reflect continued 
psychiatric treatment and diagnoses of generalized anxiety 
disorder, agoraphobia, and dysthimic disorder.  While these 
records note a family history of psychiatric disorders (see 
June 2003 VA treatment records), they do not indicate an 
association between the Veteran's active military duty and 
his psychiatric disorders.

In view of the foregoing evidence, the Board finds that 
service connection for a psychiatric disorder is not 
warranted.  

Although the Board acknowledges the Veteran's contention that 
he received psychiatric treatment in service, this is not 
reflected in the service treatment records.  Importantly, the 
June 1973 separation examination reflects normal psychiatric 
findings, and includes no notation of psychiatric treatment 
of any length during service.  In this regard, the Board 
notes that even assuming such treatment occurred, any 
psychiatric condition at that time apparently resolved, given 
the normal psychiatric findings upon service discharge and 
the absence of any psychiatric complaints for many years 
after service.  

In view of the absence of a psychiatric disorder during 
service, or for years after service, and the absence of a 
specific medical opinion linking the Veteran's currently-
shown psychiatric disorders to service, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of service connection for a psychiatric disorder. 

ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


